     Case 1:19-cv-00336-NONE-SKO Document 39 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9    BROOKE SHAEFRON AUGUSTE,                                   Case No. 1:19-cv-00336-NONE-SKO (PC)
10                           Plaintiff,                          ORDER REQUIRING REMOTE
                                                                 APPEARANCES AT SETTLEMENT
11                v.                                             CONFERENCE
12    V. BETANCOURT, et al.,
                                                                 Date: October 27, 2020
13                           Defendants.                         Time: 1:00 p.m.

14

15            A settlement conference in this matter is currently scheduled on October 27, 2020, at 1:00

16   p.m., before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

17   coronavirus protocols, the undersigned finds that the parties shall appear remotely via Zoom.

18            Counsel for Defendants shall contact Courtroom Deputy Michelle Rooney at (559) 499-

19   5962 or mrooney@caed.uscourts.gov for the video and dial-in information for all parties.

20   Counsel for Defendants is also required to arrange for Plaintiff’s participation by contacting the

21   Litigation Coordinator at the institution where Plaintiff is housed and providing the necessary

22   Zoom contact information.1
     IT IS SO ORDERED.
23

24       Dated:        October 2, 2020                                    /s/
                                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27
              1
               If Plaintiff is unable to appear by video, Plaintiff may appear telephonically. Alternatively, the Court may
28   continue the settlement conference until video is available.
                                                                 1
